DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/744,678, filed on January 16, 2020.

Oath/Declaration
Oath/Declaration as filed on January 16, 2020 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 1 recites limitation “a user’s finger” in eighth and ninth lines of a user’s finger” recited in the eighth and ninth lines of the claim is referring to a same finger recited in fifth line of the claim, or a different finger.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., U.S. Patent Application Publication 2015/0074418 A1 (hereinafter Lee I).
Regarding claim 1, Lee I teaches an electronic device (100 FIGS. 1-4, paragraph[0043] of Lee I teaches FIG. 1 is a block diagram illustrating a configuration of an electronic device, according to an embodiment of the present invention, and paragraph[0044] of Lee I teaches referring to FIG. 1, an electronic device 100 includes a bus 110, a processor 120, a memory 130, a user input module 140, a display module 150, a communication module 160, and other similar and/or suitable components) comprising: 
a display (150 FIGS. 1-4, paragraph[0044] of Lee I teaches referring to FIG. 1, an electronic device 100 includes a bus 110, a processor 120, a memory 130, a user input module 140, a display module 150, a communication module 160, and other similar and/or suitable components, and paragraph[0052] of Lee I teaches the display module 150 may display a video, an image, data, or the like to the user); 
a memory configured to store instructions (130 FIGS. 1-4, paragraph[0044] of Lee I teaches referring to FIG. 1, an electronic device 100 includes a bus 110, a processor 120, a memory 130, a user input module 140, a display module 150, a communication module 160, and other similar and/or suitable components, paragraph[0046] of Lee I teaches referring the processor 120 may receive commands from the above-described other elements (e.g., the memory 130, the user input module 140, the display module 150, the communication module 160, etc.) through the bus 110, may interpret the received commands, and may execute calculation or data processing according to the interpreted commands, and paragraph[0047] of Lee I teaches the memory 130 may store commands or data received from the processor 120 or other elements (e.g., the user input module 140, the display module 150, the communication module 160, etc.) or generated by the processor 120 or the other elements; the memory 130 includes programming modules, such as a kernel 131, middleware 132, an application programming interface (API) 133, an application 134, and the like; and each of the above-described programming modules may be implemented in software, firmware, hardware, or a combination of two or more thereof, and See also at least paragraphs[0091] of Lee I);
a fingerprint sensor configured to obtain first fingerprint information regarding (240 FIGS. 1-4, paragraph[0054] of Lee I teaches FIG. 2 is a block diagram illustrating a configuration of hardware, according to an embodiment of the present invention, paragraph[0055] of Lee I teaches hardware 200 may be, for example, the electronic device 100 illustrated in FIG. 1, paragraph[0056] of Lee I teaches referring to FIG. 2, the hardware 200 includes one or more processors 210, a subscriber identification module (SIM) card 214, a memory 220, a communication module 230, a sensor module 240, a user input module 250, a display module 260, an interface 270, an audio coder/decoder (codec) 280, a camera module 291, a power management module 295, a battery 296, an indicator 297, a motor 298 and any other similar and/or suitable components, paragraph[0066] of Lee I teaches the sensor module 240 includes, for example, at least one of a gesture sensor 240A, a gyro sensor 240B, an atmospheric pressure sensor 240C, a magnetic sensor 240D, an acceleration sensor 240E, a grip sensor 240F, a proximity sensor 240G, a red, green and blue (RGB) sensor 240H, a biometric sensor 240I, a temperature/humidity sensor 240J, an illuminance sensor 240K, and an ultra violet (UV) sensor 240M; the sensor module 240 may measure a physical quantity or may sense an operating state of the electronic device 100, and may convert the measured or sensed information to an electrical signal; additionally/alternatively, the sensor module 240 may include, for example, an e-nose sensor, an electromyography (EMG) sensor, an electroencephalogram (EEG) sensor, an electrocardiogram (ECG) sensor, a fingerprint sensor, and the like; and the sensor module 240 may further include a control circuit for controlling one or more sensors included therein, and See also at least paragraphs[0093]-[0095], and [0147] of Lee I) a finger contacting the display (810 FIGS. 1-4, paragraph[0147] of Lee I teaches in FIG. 8A, an input request window for requesting a fingerprint input is displayed as indicated by reference numeral 811; furthermore, when displaying a fingerprint on the display module 260 as indicated by reference numeral 812, the processor 210 may display the acquired fingerprint after the fingerprint is completely input, display an arbitrary form of the fingerprint before the fingerprint is acquired, or display a fingerprint registered by a user; and hereinafter, it is assumed that the user swipes a finger over the biometric sensor 403 in the form indicated by reference numeral 810 and then, the biometric information acquired by the biometric sensor 403 is displayed, and See also at least paragraphs[0093]-[0095] of Lee I); and 
a processor, wherein, when executing the instructions, the processor is configured to: while displaying a first screen on the display (210, 811 FIGS. 1-4, 6, and 8A-8B, paragraph[0056] of Lee I teaches referring to FIG. 2, the hardware 200 includes one or more processors 210, a subscriber identification module (SIM) card 214, a memory 220, a communication module 230, a sensor module 240, a user input module 250, a display module 260, an interface 270, an audio coder/decoder (codec) 280, a camera module 291, a power management module 295, a battery 296, an indicator 297, a motor 298 and any other similar and/or suitable components, paragraph[0147] of Lee I teaches in FIG. 8A, an input request window for requesting a fingerprint input is displayed as indicated by reference numeral 811; furthermore, when displaying a fingerprint on the display module 260 as indicated by reference numeral 812, the processor 210 may display the acquired fingerprint after the fingerprint is completely input, display an arbitrary form of the fingerprint before the fingerprint is acquired, or display a fingerprint registered by a user; and hereinafter, it is assumed that the user swipes a finger over the biometric sensor 403 in the form indicated by reference numeral 810 and then, the biometric information acquired by the biometric sensor 403 is displayed, and See also at least paragraphs[0054]-[0055], [0091], [0143]-[0146], and [0148]-[0167] of Lee I), receive a first drag input from a user's finger contacting the display; obtain the first fingerprint information regarding the finger by using the fingerprint sensor while the first drag input is maintained (810 FIGS. 1-4, 6, and 8A-8B, paragraph[0147] of Lee I teaches in FIG. 8A, an input request window for requesting a fingerprint input is displayed as indicated by reference numeral 811; furthermore, when displaying a fingerprint on the display module 260 as indicated by reference numeral 812, the processor 210 may display the acquired fingerprint after the fingerprint is completely input, display an arbitrary form of the fingerprint before the fingerprint is acquired, or display a fingerprint registered by a user; and hereinafter, it is assumed that the user swipes a finger over the biometric sensor 403 in the form indicated by reference numeral 810 and then, the biometric information acquired by the biometric sensor 403 is displayed, and See also at least paragraphs[0054]-[0056], [0091], [0143]-[0146], and [0148]-[0167] of Lee I); and 
based on identifying that the first fingerprint information matches first reference fingerprint information, display a second screen converted from the first screen at least partially on the display (FIGS. 1-4, and 6, and 8A-8B, paragraph[0112] of Lee I teaches the activation manager 441 may receive information as to whether the electronic device is activated and activate a display module and input modules; the window manager 442 may manage GUI resources used on the screen; the notification manager 443 may display or notify of an event such as an arrival message, an appointment, a proximity notification, or the like; the graphic manager 444 may manage a graphic effect provided to a user or a user interface related to the graphic effect; the security manager 445 may provide all security functions required for system security or user authentication; the resource manager 446 may manage resources, such as a source code, a memory, or a storage space, of at least one application; the validity detection manager 447 performs a function of displaying, to a user, the result transferred from the validity service 430; that is, the validity detection manager 447 displays messages related to errors occurring in the image reconfiguration module 433 and the feature extraction module 434, or the user authentication result determined by the matching module 435, and See also at least paragraphs[0110], [0142]-[0167] of Lee I).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of Abiko et al., U.S. Patent Application Publication 2006/0078176 A1 (hereinafter Abiko I).
Regarding claim 2, Lee I teaches the electronic device of claim 1, but does not expressly teach wherein the first fingerprint information comprises a plurality of patterns formed by a part of a plurality of ridges and a part of a plurality of valleys constituting a fingerprint of the finger, and wherein each of the plurality of patterns is different from one another.  
However, Abiko I teaches wherein the first fingerprint information comprises a plurality of patterns formed by a part of a plurality of ridges and a part of a plurality of valleys constituting a fingerprint of the finger, and wherein each of the plurality of patterns is different from one another (FIGS. 1-7, paragraph[0108] of Abiko I teaches now, the threshold used in step A70 will be explained; when a subpixel error is present, images cannot be completely overlapped with each other and therefore the degree of overlap is affected and its value is reduced; in this case, since a fingerprint represents projections and depressions, i.e., ridges and valleys on a finger skin and the finger skin is soft, pressing a finger against the sensor causes some distortion; further, because the fingerprint image is read during pressing of a finger against the sensor, the distortion continuously changes; the degree of overlap is affected also when the distortion occurs and its value is reduced; and various other factors cause the degree of overlap to decrease and therefore the extent to which the degree of overlap is reduced is experimentally and analytically determined and then the threshold is determined, and See also at least ABSTRACT, and paragraphs[0084]-[0088] of Abiko I).
Furthermore, Lee I and Abiko I are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to suitably obtain and authenticate a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on Abiko I wherein the first fingerprint information comprises a plurality of patterns formed by a part of a plurality of ridges and a part of a plurality of valleys constituting a fingerprint of the finger, and wherein each of the plurality of patterns is different from one another.  One reason for the modification as taught by Abiko I is to suitably read a relatively-moving living body site and successively collect and process biometric information of the site for authentication (ABSTRACT of Abiko I).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of Xu et al., U.S. Patent Application Publication 2018/0196990 A1 (hereinafter Xu).
Regarding claim 4, Lee I teaches the electronic device of claim 1, but does not expressly teach wherein, when executing the instructions, the processor is further configured to: identify a path of the first drag input while obtaining the first fingerprint information; and in response to 
However, Xu teaches wherein, when executing the instructions, the processor is further configured to: identify a path of the first drag input while obtaining the first fingerprint information; and in response to identifying that the first fingerprint information matches the first reference fingerprint information and that the identified path matches a reference path pre-registered in the electronic device (FIGS. 2-3, 9, and 10A-13C, paragraph[0244] of Xu teaches in the embodiments of the present invention, whether a user identity is authenticated successfully is determined according to whether the user fingerprint is authenticated successfully; in some optional solutions of some embodiments, if the recognized user fingerprint is authenticated successfully, it is determined that the user identity is authenticated successfully; and in other optional solutions, in addition to considering whether the user fingerprint is authenticated successfully, another identity authentication mode (for example, unlocking a 9-point pattern lock) needs to be considered, and whether user identity authentication is successful is determined according to a combination thereof, paragraph[0272] of Xu teaches in the 9-point pattern lock shown in FIG. 2, each point is an unlocking point, and there are nine points in total; and the user slides a finger between the unlocking points, and if a sliding path is consistent with a preset unlocking path, the screen can be unlocked successfully, paragraph[0460] of Xu teaches S910; the system may invoke a display program 301a to dynamically display progress of fingerprint recognition in the fingerprint recognition process in step S909, and See also at least ABSTRACT and paragraphs[0243], [0248]-[0252], [0268]-[0271], [0273]-[0278], [0291], [0303]-[0312], [0437]-[0459], [0461]-[0464], and [0548] of Xu), display the second screen converted from the first screen at least partially on the display (FIGS. 2-3, 9, and 10A-13C, paragraph[0460] of Xu teaches S910; the system may invoke a display program 301a to dynamically display progress of fingerprint recognition in the fingerprint recognition process in step S909, and See also at least ABSTRACT and paragraphs[0243]-[0244], [0248]-[0252], [0268]-[0278], [0291], [0303]-[0312], [0437]-[0459], [0461]-[0464], and [0548] of Xu).
Furthermore, Lee I and Xu are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to suitably obtain and authenticate a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on Xu wherein, when executing the instructions, the processor is further configured to: identify a path of the first drag input while obtaining the first fingerprint information; and in response to identifying that the first fingerprint information matches the first reference fingerprint information and that the identified path matches a reference path pre-registered in the electronic device, display the second screen converted from the first screen at least partially on the display.  One reason for the modification as taught by Xu is to suitably capture a fingerprint successfully on an electronic device having a fingerprint recognition function (paragraph[0010] of Xu).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of Jin et al., U.S. Patent Application Publication 2017/0351850 A1 (hereinafter Jin).
Regarding claim 10, Lee I teaches the electronic device of claim 1, but does not expressly teach wherein the first screen corresponds to a lock screen indicating that the electronic 
However, Jin teaches wherein the first screen corresponds to a lock screen indicating that the electronic device is in a lock state, or an always on display (AOD) screen indicating that the electronic device is in an AOD state (1112, 1111 FIGS. 7D, 11A-11C, paragraph[0161] of Jin teaches referring to FIG. 11A, an electronic device 1100 may be in a sleep mode state for providing a turned off screen 1111; and for example, the turned-off screen may be a black screen in which at least a portion of power of a display of the electronic device 1100 is interrupted, paragraph[0162] of Jin teaches according to various embodiments, while the electronic device 1100 operates in the sleep mode, a user may apply pressure to a part of a screen area 1101 by using a finger; in this case, the part of the screen area 1101 may be an area overlapping with a pressure sensing area 1102; while the pressure by the finger is applied to the part of the screen area 1101, the electronic device 1100 may obtain pressure data associated with the pressure by using a pressure sensor; if the pressure data is obtained, the electronic device 1100 may recognize the pressure data as a trigger signal, may exit the sleep mode, and may operate in a wakeup mode; as such, as illustrated in FIG. 11B, the electronic device 1100 may display a lock screen 1112 in the wakeup mode; and as another example, in the case where a mode of the electronic device 1100 is not set as a lock mode, the electronic device 1100 may display a main home screen (not illustrated) in the wakeup mode, and See also at least paragraphs[0162] and [0164] of Jin), and wherein the second screen corresponds to another screen distinct from the lock screen or the AOD screen (1113 FIGS. 7D, 11A-11C, paragraph[0163] of Jin teaches in the case where the finger of the user touches an area in which the pressure sensing area 1102 and a fingerprint sensing area 1103 overlap with each other, the electronic device 1100 may obtain fingerprint data associated with the fingerprint by using a fingerprint sensor; the electronic device 1100 may compare data associated with the obtained fingerprint data with at least one of piece of reference fingerprint data associated with reference fingerprints stored in a memory of the electronic device 1100; and referring to FIG. 11C, when the comparison result indicates that the obtained fingerprint data and reference fingerprint data match, the electronic device 1100 may display an unlock screen 1113, and See also at least paragraphs[0162] and [0164] of Jin).
Furthermore, Lee I and Jin are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to suitably obtain and authenticate a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on Jin wherein the first screen corresponds to a lock screen indicating that the electronic device is in a lock state, or an always on display (AOD) screen indicating that the electronic device is in an AOD state, and wherein the second screen corresponds to another screen distinct from the lock screen or the AOD screen.  One reason for the modification as taught by Jin is to suitably execute a function using a fingerprint of a user of an electronic device (ABSTRACT and paragraph[0002] of Jin).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of Gong et al., U.S. Patent Application Publication 2019/0197282 A1 (hereinafter Gong).
Regarding claim 13, Lee I teaches the electronic device of claim 1, further comprising; but does not expressly teach a housing comprising a space to house the display having the 
However, Gong teaches a housing comprising a space to house the display having the fingerprint sensor mounted therein, wherein the fingerprint sensor is disposed in the space of the housing to face the display (FIGS. 2 and 5, paragraph[0076] of Gong teaches referring to FIG. 2, a display device 100 according to an embodiment of the present disclosure will be described, paragraph[0077] of Gong teaches the display device 100 according to an embodiment of the present disclosure may include an electroluminescence display panel 110 and a case supporting the electroluminescence display panel 110, paragraph[0104] of Gong teaches the display device 100 according to an embodiment of the present disclosure may be configured to include an electroluminescence display panel 110 and a fingerprint sensor 140 under the rear side of the electroluminescence display panel 110, and See also at least paragraphs[0150]-[0154] of Gong) to transmit a signal toward the display (FIGS. 2 and 5, paragraph[0148] of Gong teaches a display device 100 (i.e., an apparatus) according to an embodiment of the present disclosure may include an electroluminescence display panel 110 including a substrate 112, a transistor TFT positioned on the substrate 112, an electroluminescence element 122 positioned on the transistor TFT, an encapsulation unit 128, 130, 132 positioned on the electroluminescence element 122, and a fingerprint sensor 140, positioned under the rear side of the electroluminescence display panel 110, configured to output a signal having a frequency from 10 MHz to 15 MHz, wherein the encapsulation unit 128, 130, 132 may include a first inorganic encapsulation layer 128 adjacent to the electroluminescence element 122, an organic encapsulation layer 130 on the first inorganic encapsulation layer 128, and the second inorganic encapsulation layer 132 on the organic encapsulation layer 130, and wherein the thickness of the organic encapsulation layer 130 may be between 3 μm to 10 μm. Thus, the Tx electrodes 141 of the fingerprint sensor 140 may generate a suitable frequency of an ultrasonic wave to pass through the all elements such as the transistor TFT, the electroluminescence element 122, and the encapsulation unit 128, 130, 132 of the electroluminescence display panel 110 and the Rx electrodes 143 may receive the reflected ultrasonic wave by the sensor electrode 144, and See also at least paragraphs[0150]-[0154] of Gong).
Furthermore, Lee I and Gong are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to suitably obtain a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on Gong to have a housing comprising a space to house the display having the fingerprint sensor mounted therein, wherein the fingerprint sensor is disposed in the space of the housing to face the display to transmit a signal toward the display.  One reason for the modification as taught by Gong is to have a display device is capable of recognizing a fingerprint using an ultrasonic technique by placing an ultrasonic fingerprint sensor under the rear surface of an electroluminescence display panel such that the electroluminescence display panel becomes a transmission and reception channel of the ultrasonic signal (paragraph[0002] of Gong).
Regarding claim 14, Lee I teaches the electronic device of claim 1, but does not expressly teach wherein the fingerprint sensor comprises at least some elements included in the display.
Gong teaches wherein the fingerprint sensor comprises at least some elements included in the display (141-144, and 146 FIGS. 5 and 13, paragraph[0105] of Gong teaches the fingerprint sensor 140 may generate ultrasonic waves; the ultrasonic waves generated by the fingerprint sensor 140 may pass through the electroluminescence display panel 110 and may detect the density difference of the air portion within the fingerprint valley and the skin of the fingerprint; as an example, the fingerprint sensor 140 may be configured to include a sensor substrate 142, transmitting (Tx) electrodes 141 and receiving (Rx) electrodes 143 on the sensor substrate 142, a Tx/Rx layer 144 on the Tx electrodes 141 and Rx electrodes 143, and a cover substrate 146 on the Tx/Rx layer 144; and however, the present disclosure is not limited thereto, paragraph[0255] of Gong teaches the display device 900 according to the other embodiment of the present disclosure may be configured to include the heat dissipation member 164-1 under the rear surface of the cushion member 168; the heat dissipation member 164-2 may be configured to cover the fingerprint sensor 140; and that is, the heat dissipation member 164-1 may be configured to overlap with the fingerprint sensor 140, and See also at least paragraphs[0102]-[0104], and [0251]-[0260] of Gong).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of Buchan et al., U.S. Patent Application Publication 2017/0364726 A1 (hereinafter Buchan).
Regarding claim 15, Lee I teaches the electronic device of claim 1, further comprising; but does not expressly teach a front surface glass disposed on the display, and a housing disposed along the front surface glass to define a space to house the display having the fingerprint sensor mounted therein, wherein the fingerprint sensor comprises a receiver and a transmitter, and wherein the receiver and the transmitter are disposed along a sidewall of the housing.  
Buchan teaches a front surface glass disposed on the display, and a housing disposed along the front surface glass to define a space to house the display having the fingerprint sensor mounted therein (201, 5400 FIGS. 2 and 53-54, paragraph[0070] of Buchan teaches FIG. 2 illustrates an example of a fingerprint sensor device 200 that is coupled to a platen 201 with an adhesive 209 (e.g., a platen adhesive such as a thermally cured or UV-curable epoxy); as shown in FIG. 2, the fingerprint sensor device 200 may be located underneath the platen 201; the platen 201, in some implementations, may be a cover glass of a display device (e.g., mobile device), a portion of an enclosure of a display device, or a cover of an ultrasonic authenticating button; and in some implementations, the platen may include a portion of a display cover glass, a liquid-crystal display (LCD) display panel, an organic light-emitting diode (OLED) or active-matrix organic light-emitting diode (AMOLED) display panel, a display module, or a visual display, paragraph[0207] of Buchan teaches FIG. 53 illustrates an angled view of a mobile device 5300 that includes a platen 201 and a fingerprint sensor device 200. FIG. 54 illustrates a cross-sectional view of the mobile device 5300 that includes the platen 201 and a housing 5400; as shown in FIG. 54, the fingerprint sensor device 200 (e.g., fingerprint sensing means) may be positioned inside the mobile device 5300 and located beneath the platen 201, and thereby providing an aesthetically pleasing mobile device with fingerprint sensing functionality; in some implementations, the fingerprint sensor device 200 may be positioned under the cover glass of a mobile device 5300 having a display, with the cover glass or display serving as a platen; in some implementations, the fingerprint sensor device 200 may be positioned behind a portion of a display module; in some implementations, the fingerprint sensor device 200 may be positioned within a button associated with the mobile device 5300. In some implementations, the fingerprint sensor device 200 may be positioned within the mobile device 5300 and attached to a front side, backside, or sidewall of the housing 5400; and it is noted that any of the fingerprint sensor devices (e.g., finger sensing means) described in the present disclosure may be implemented in the mobile device 5300, and See also at least paragraphs[0071]-[0079] of Buchan), wherein the fingerprint sensor comprises a receiver and a transmitter, and wherein the receiver and the transmitter are disposed along a sidewall of the housing (206 FIGS. 2 and 53-54, paragraph[0070] of Buchan teaches FIG. 2 illustrates an example of a fingerprint sensor device 200 that is coupled to a platen 201 with an adhesive 209 (e.g., a platen adhesive such as a thermally cured or UV-curable epoxy); as shown in FIG. 2, the fingerprint sensor device 200 may be located underneath the platen 201; the platen 201, in some implementations, may be a cover glass of a display device (e.g., mobile device), a portion of an enclosure of a display device, or a cover of an ultrasonic authenticating button; and in some implementations, the platen may include a portion of a display cover glass, a liquid-crystal display (LCD) display panel, an organic light-emitting diode (OLED) or active-matrix organic light-emitting diode (AMOLED) display panel, a display module, or a visual display, paragraph[0072] of Buchan teaches the plurality of sensor circuits 204 may be formed over (e.g., on) a first surface (e.g., a front surface or front side) of the sensor substrate 202, such as TFT circuits formed on a TFT substrate or complementary metal-oxide-semiconductor (CMOS) circuits formed on or in a silicon substrate; the transceiver layer 206 may be disposed over the plurality of sensor circuits 204; in some implementations, the transceiver layer 206 may be positioned over the plurality of sensor circuits 204 and coupled to the plurality of sensor circuits 204 with an adhesive layer (not shown); in some implementations, the transceiver layer 206 may be sprayed, spun, dispensed, coated or otherwise formed directly or indirectly on the sensor circuits 204; and in some implementations, the transceiver layer 206 may serve as both a transmitter and a receiver, paragraph[0207] of Buchan teaches FIG. 53 illustrates an angled view of a mobile device 5300 that includes a platen 201 and a fingerprint sensor device 200. FIG. 54 illustrates a cross-sectional view of the mobile device 5300 that includes the platen 201 and a housing 5400; as shown in FIG. 54, the fingerprint sensor device 200 (e.g., fingerprint sensing means) may be positioned inside the mobile device 5300 and located beneath the platen 201, and thereby providing an aesthetically pleasing mobile device with fingerprint sensing functionality; in some implementations, the fingerprint sensor device 200 may be positioned under the cover glass of a mobile device 5300 having a display, with the cover glass or display serving as a platen; in some implementations, the fingerprint sensor device 200 may be positioned behind a portion of a display module; in some implementations, the fingerprint sensor device 200 may be positioned within a button associated with the mobile device 5300. In some implementations, the fingerprint sensor device 200 may be positioned within the mobile device 5300 and attached to a front side, backside, or sidewall of the housing 5400; and it is noted that any of the fingerprint sensor devices (e.g., finger sensing means) described in the present disclosure may be implemented in the mobile device 5300, and See also at least paragraphs[0071], and [0073]-[0079] of Buchan).
Furthermore, Lee I and Buchan are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to suitably obtain a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art Lee I based on Buchan to have a front surface glass disposed on the display, and a housing disposed along the front surface glass to define a space to house the display having the fingerprint sensor mounted therein, wherein the fingerprint sensor comprises a receiver and a transmitter, and wherein the receiver and the transmitter are disposed along a sidewall of the housing.  One reason for the modification as taught by Buchan is to have a suitable fingerprint sensor device with a reduced form factor and reduced imagery interference (ABSTRACT, paragraphs[0002] and [0008] of Buchan).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of Pi et al., U.S. Patent Application Publication 2017/0032169 A1 (hereinafter Pi).
Regarding claim 16, Lee I teaches an operating method of an electronic device (100 FIGS. 1-4, and 6, ABSTRACT of Lee I teaches a method and an apparatus are provided for operating an electronic device; the electronic device recognizes biometric data of a user that is input to the electronic device; and information related to an input error of the biometric data based on the recognition of the biometric data is presented to the use, paragraph[0043] of Lee I teaches FIG. 1 is a block diagram illustrating a configuration of an electronic device, according to an embodiment of the present invention, paragraph[0044] of Lee I teaches referring to FIG. 1, an electronic device 100 includes a bus 110, a processor 120, a memory 130, a user input module 140, a display module 150, a communication module 160, and other similar and/or suitable components, paragraph[0143] of Lee I teaches FIG. 6 is a flowchart illustrating an authentication operation using biometrics in an electronic device for biometrics, according to an embodiment of the present invention; in describing the flowchart of FIG. 6, the description will be given with reference to separate drawings, and fingerprint recognition, which is a representative biometric method, will be described as an example in the separate drawings; however, various other biometric methods such as iris recognition, vein recognition, ear recognition, and the like may be employed in the same form; and in these cases, a biometric sensor may be replaced by another type of sensor such as, for example, a camera or a special camera, and See also at least paragraphs[0144]-[0168] of Lee I), the method comprising: 
displaying a screen for registering first fingerprint information; while displaying the screen for registering the first fingerprint information (811 FIGS. 1-4, 6, and 8A-8B, paragraph[0054] of Lee I teaches FIG. 2 is a block diagram illustrating a configuration of hardware, according to an embodiment of the present invention, paragraph[0055] of Lee I teaches hardware 200 may be, for example, the electronic device 100 illustrated in FIG. 1, paragraph[0056] of Lee I teaches referring to FIG. 2, the hardware 200 includes one or more processors 210, a subscriber identification module (SIM) card 214, a memory 220, a communication module 230, a sensor module 240, a user input module 250, a display module 260, an interface 270, an audio coder/decoder (codec) 280, a camera module 291, a power management module 295, a battery 296, an indicator 297, a motor 298 and any other similar and/or suitable components, paragraph[0147] of Lee I teaches in FIG. 8A, an input request window for requesting a fingerprint input is displayed as indicated by reference numeral 811; furthermore, when displaying a fingerprint on the display module 260 as indicated by reference numeral 812, the processor 210 may display the acquired fingerprint after the fingerprint is completely input, display an arbitrary form of the fingerprint before the fingerprint is acquired, or display a fingerprint registered by a user; and hereinafter, it is assumed that the user swipes a finger over the biometric sensor 403 in the form indicated by reference numeral 810 and then, the biometric information acquired by the biometric sensor 403 is displayed, and See also at least paragraphs[0143]-[0146], and [0148]-[0167] of Lee I), receiving a first drag input from a finger of a user contacting the display; obtaining the first fingerprint information regarding the finger by using a fingerprint sensor while the first drag input is maintained; and (810 FIGS. 1-4, 6, and 8A-8B, paragraph[0147] of Lee I teaches in FIG. 8A, an input request window for requesting a fingerprint input is displayed as indicated by reference numeral 811; furthermore, when displaying a fingerprint on the display module 260 as indicated by reference numeral 812, the processor 210 may display the acquired fingerprint after the fingerprint is completely input, display an arbitrary form of the fingerprint before the fingerprint is acquired, or display a fingerprint registered by a user; and hereinafter, it is assumed that the user swipes a finger over the biometric sensor 403 in the form indicated by reference numeral 810 and then, the biometric information acquired by the biometric sensor 403 is displayed, and See also at least paragraphs[0054]-[0056], [0091], [0143]-[0146], and [0148]-[0167] of Lee I); but does not expressly teach registering the first fingerprint information as reference fingerprint information for authenticating the user.  
However, Pi teaches registering the first fingerprint information as reference fingerprint information for authenticating the user (FIGS. 1A-2B, paragraph[0044] of Pi teaches to accommodate the reduced form factor of the reduced size fingerprint detection module 120, a hybrid mode of operation can be implemented to cover fingerprint registration and fingerprint recognition; the hybrid mode of operation includes a swipe motion of the finger 110 as shown by arrow 130 to register an authorized user's fingerprint image and store the registered fingerprint image as a fingerprint profile of the authorized user and associate the registered fingerprint profile to the authorized user; the swipe motion to register the fingerprint image of the authorized user allows a substantially complete image of the authorized user's fingerprint to be acquired; the authorized user can be instructed during the registration portion of the hybrid operation mode to swipe the user's finger at a predetermined manner such as ‘top-down’, ‘down-up’ or “side-to-side” depending on the orientation of the reduced size fingerprint detection module 120 with respect to the authorized user and/or with respect to the mobile device on which the reduced size fingerprint detection module 120 is disposed; in addition, the authorized user may be instructed during the registration portion of the hybrid operation mode to swipe the user's finger at a constant speed, at a predetermined speed, etc; and the instructions given to the authorized user regarding the manner of registering the authorized user's fingerprint image can be in the form of written text on a display screen of the mobile device, a voice recording, a sound tone, or any combination of the visual and audio instructions and indicators, and See also at least ABSTRACT and paragraph[0045] of Pi).
Furthermore, Lee I and Pi are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to suitably obtain a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on Pi for registering the first fingerprint information as reference fingerprint information for authenticating the user.  One reason for the modification as taught by Pi is to have a suitable fingerprint detection module to perform human fingerprint detection and authentication for authenticating an access attempt to a locked mobile device equipped with the fingerprint detection module (ABSTRACT and paragraph[0004] of Pi).
Regarding claim 18, Lee I teaches the method of claim 16, further comprising:;, receiving a second drag input from the finger contacting the display; obtaining second fingerprint information regarding the finger by using the fingerprint sensor while the second drag input is maintained; and upon identifying that the second fingerprint information matches the reference fingerprint information, releasing a lock state of the electronic (FIGS. 1-4, 6, and 8A-8B, paragraph[0147] of Lee I teaches in FIG. 8A, an input request window for requesting a fingerprint input is displayed as indicated by reference numeral 811; furthermore, when displaying a fingerprint on the display module 260 as indicated by reference numeral 812, the processor 210 may display the acquired fingerprint after the fingerprint is completely input, display an arbitrary form of the fingerprint before the fingerprint is acquired, or display a fingerprint registered by a user; and hereinafter, it is assumed that the user swipes a finger over the biometric sensor 403 in the form indicated by reference numeral 810 and then, the biometric information acquired by the biometric sensor 403 is displayed, and See also at least paragraphs[0143]-[0146], and [0148]-[0167] of Lee I); but does not expressly teach after registering the first fingerprint information as the reference fingerprint information.
However, Pi teaches after registering the first fingerprint information as the reference fingerprint information (FIGS. 1A-2B, paragraph[0044] of Pi teaches to accommodate the reduced form factor of the reduced size fingerprint detection module 120, a hybrid mode of operation can be implemented to cover fingerprint registration and fingerprint recognition; the hybrid mode of operation includes a swipe motion of the finger 110 as shown by arrow 130 to register an authorized user's fingerprint image and store the registered fingerprint image as a fingerprint profile of the authorized user and associate the registered fingerprint profile to the authorized user; the swipe motion to register the fingerprint image of the authorized user allows a substantially complete image of the authorized user's fingerprint to be acquired; the authorized user can be instructed during the registration portion of the hybrid operation mode to swipe the user's finger at a predetermined manner such as ‘top-down’, ‘down-up’ or “side-to-side” depending on the orientation of the reduced size fingerprint detection module 120 with respect to the authorized user and/or with respect to the mobile device on which the reduced size fingerprint detection module 120 is disposed; in addition, the authorized user may be instructed during the registration portion of the hybrid operation mode to swipe the user's finger at a constant speed, at a predetermined speed, etc; and the instructions given to the authorized user regarding the manner of registering the authorized user's fingerprint image can be in the form of written text on a display screen of the mobile device, a voice recording, a sound tone, or any combination of the visual and audio instructions and indicators, paragraph[0045] of Pi teaches once the fingerprint of the authorized user is registered, the same authorized user can be given access to the mobile device during the fingerprint recognition portion of the hybrid mode of operation; to access the mobile device during the fingerprint recognition portion of the hybrid mode of operation, the authorized user touches any portion of the authorized user's finger (or thumb) print on the reduced size fingerprint detection module 120; a swipe motion used during the registration portion is not needed during the recognition phase of the hybrid mode of operation; although only a small portion of the authorized user's fingerprint is captured by the reduced size fingerprint detection module 120 due to the reduced, the captured small portion of the authorized user's fingerprint is enough to perform a matching operation against the previously registered and stored fingerprint profile associated with the authorized user; the matching process includes matching the captured fingerprint image of the portion of the authorized user fingerprint with the registered substantially full image of the authorized user's fingerprint; the image matching process can include pixel-by-pixel matching operation and can include manipulating the two images including rotating, filtering, image enhancement(s), interpolation, compression, etc. to compare the two images; the captured fingerprint image can be determined to match the registered fingerprint profile of the authorized user based on a result of the matching process satisfying a predetermined threshold; and for example, the predetermined threshold can be associated with statistically significant correlation between the two images, and See also at least ABSTRACT, and least paragraphs[0055]-[0057]  of Pi teaches).

Potentially Allowable Subject Matter
 Claims 3, 5-9, 11-12, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, if any, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621